IN THE UNITED STATES COURT OF APPEALS
                       FOR THE FIFTH CIRCUIT



                           No. 96-60806
                         Summary Calendar



MICHAEL E. HASKETT,

                                         Plaintiff-Appellant,

versus

STATE OF MISSISSIPPI,

                                         Defendant-Appellee.

                        - - - - - - - - - -
           Appeal from the United States District Court
             for the Northern District of Mississippi
                        USDC No. 3:94MC66-D
                        - - - - - - - - - -
                         February 20, 1998
Before DUHE’, DeMOSS and DENNIS, Circuit Judges.

PER CURIAM:*

     Michael E. Haskett, Texas prisoner #524781, seeks a

certificate of appealability (COA) to appeal from the denial of

his motion for production of a grand-jury transcript and denial

of his motion for reconsideration of his motion.   Haskett also

seeks leave to proceed in forma pauperis (IFP).

     Haskett did not challenge the fact or duration of his

confinement in his transcript motion.   His motion was not a



     *
        Pursuant to 5TH CIR. R. 47.5, the court has determined
that this opinion should not be published and is not precedent
except under the limited circumstances set forth in 5TH CIR.
R. 47.5.4.
                            No. 96-60806
                                 -2-

petition for habeas corpus relief.   Preiser v. Rodriguez, 411

U.S. 475, 500 (1973).   No COA is needed for Haskett to proceed on

appeal.   Haskett’s COA motion is DENIED as unnecessary.    Because

the district court granted Haskett leave to proceed IFP on

appeal, he need not obtain our permission to so proceed.     FED. R.

APP. P. 24(a).   Haskett’s IFP motion is DENIED as unnecessary.

     No further briefing is necessary to determine Haskett’s

appeal; we therefore proceed to determine the appeal.      See

Dickinson v. Wainwright, 626 F.2d 1184, 1186 (5th Cir. 1980).

Haskett’s transcript motion was a civil action independent of any

other case.   We need not determine whether we have jurisdiction

over such an appeal because Haskett’s appeal may be determined

easily on the merits.   United States v. Weathersby, 958 F.2d 65,

66 (5th Cir. 1992).

     Haskett’s notice of appeal was untimely to raise the denial

of his transcript motion for appeal, FED. R. APP. P. 4(a)(1); the

notice of appeal was timely to raise the denial of Haskett’s

motion pursuant to FED. R. CIV. P. 60(b).   The denial of the Rule

60(b) motion was not an abuse of discretion.    Matter of Ta Chi

Navigation Corp., 728 F.2d 699, 703 (5th Cir. 1984).    Haskett has

not indicated that the transcript he seeks is necessary to

prevent injustice in another proceeding.    United States v.

Miramontez, 995 F.2d 56, 58 (5th Cir. 1993).

     Haskett’s appeal is without arguable merit and is frivolous.

Howard v. King, 707 F.2d 215, 219-20 (5th Cir. 1983).      We caution
                           No. 96-60806
                                -3-

Haskett that any additional frivolous appeals filed by him will

invite the imposition of sanctions.   To avoid sanctions, Haskett

is further cautioned to review any pending appeals to ensure that



they do not raise arguments that are frivolous because they have

been previously decided by this court.

     APPEAL DISMISSED, 5TH CIR. R. 42.2; SANCTION WARNING ISSUED.